Exhibit 10(c)

EXECUTION COPY

 

This FIRST AMENDING AGREEMENT, made as of and to take effect as of and from
January 1, 2016, to the CONSOLIDATED, RESTATED AND AMENDED PRODUCER AGREEMENT
EIGHTH MEMORANDUM OF AGREEMENT made as of and to take effect as of and from
January 1, 2014

BETWEEN:

CANPOTEX LIMITED

(hereinafter called “Canpotex”)

OF THE FIRST PART

– and –

AGRIUM INC.

OF THE SECOND PART

MOSAIC CANADA CROP NUTRITION, by its general partner, 4379934 CANADA LTD.

OF THE THIRD PART

POTASH CORPORATION OF SASKATCHEWAN INC.

(hereinafter called “PCS”)

OF THE FOURTH PART

(each of the parties of the Second, Third and Fourth Parts being sometimes
individually referred to herein as the “Producer” and all of whom are sometimes
collectively referred to herein as the “Producers”)

(each of the parties of the First, Second, Third and Fourth Parts being
sometimes individually referred to herein as a “Party” and all of whom are
sometimes collectively referred to herein as the “Parties”)

WHEREAS Canpotex and each of the Producers are parties to the Consolidated,
Restated and Amended Producer Agreement Eighth Memorandum of Agreement made as
of and to take effect as of and from January 1, 2014 (the “Producer Agreement”);

AND WHEREAS Section 3.02 of the Producer Agreement provides that PCS is entitled
as of right but without obligation to participate in the supply of Potash to
Canpotex from any production by PCS of Potash in the Province of New Brunswick;

AND WHEREAS PCS notified Canpotex that it desired to exercise its right under
the Producer Agreement to supply Potash to Canpotex from its New Brunswick
production and proposed certain terms and conditions for doing so (the “PCS
Proposal”);

AND WHEREAS the Canpotex board of directors and the Canpotex shareholders, after
due consideration, each unanimously concluded that (i) the inclusion in
Canpotex’s marketing portfolio of Potash produced by PCS in the Province of New
Brunswick to be committed to be exported exclusively through Canpotex to all
destinations other than Canada and the United States on the terms and conditions
contained in the PCS Proposal, and (ii) the assumption of or other dealing with
the various associated agreements, including but not limited to an agreement
which will allow Canpotex to export Potash produced both in the Provinces of New
Brunswick and Saskatchewan through the Port of Saint John, New Brunswick, would
further diversify Canpotex’s supply base, improve Canpotex’s overall port
capacity, increase efficiencies and enable Canpotex to better serve its overseas
customers and markets;

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

AND WHEREAS the PCS Proposal was accordingly authorized, approved, ratified and
confirmed with effect from January 1, 2016 by Canpotex’s directors and
shareholders on January 18, 2016, as were certain related matters, including but
not limited to the effecting of amendments to the Producer Agreement in regards
to the PCS Proposal;

AND WHEREAS Section 3.03 of the Producer Agreement provides that, in the event
that PCS desires to participate in the supply of Potash to Canpotex from any
production in the Province of New Brunswick, the Producer Agreement shall be
amended as is necessary to entitle PCS to a right of participation in the supply
of Potash to Canpotex from production in the Province of New Brunswick on such
terms and conditions as may be mutually agreed upon by all the Parties;

AND WHEREAS, pursuant to Section 3.03 of the Producer Agreement, Canpotex and
each of the Producers desire to amend the Producer Agreement as set forth
herein, such amendments to take effect as of and from January 1, 2016;

AND WHEREAS Canpotex and each of the Producers, in connection with amending the
Producer Agreement as set forth herein, also desire to make certain
acknowledgments and agreements as set forth herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter exchanged and contained and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by each of the
Parties, the Parties hereby agree as follows:

 

1. DEFINITIONS

 

1.01 The Parties hereby agree that the meanings indicated for the words and
phrases in the Producer Agreement shall apply where used herein, including in
the recitals of this First Amending Agreement to the Producer Agreement (the
“Amending Agreement”), except where the context otherwise requires.

 

2. AMENDMENTS (THE NEW BRUNSWICK PROVISIONS)

 

2.01 The Parties hereby agree that, from and after January 1, 2016, and pursuant
to Section 3.03 of the Producer Agreement, the Producer Agreement is hereby
amended to include the following provisions (the “New Brunswick Provisions”):

Notwithstanding any other provision of the Producer Agreement, the following
provisions shall apply to PCS’s supply of Potash to Canpotex from its production
in the Province of New Brunswick and with respect to the Individual Productive
Capacity of the PCS New Brunswick Mines (as defined below) and PCS’s Aggregate
Productive Capacity insofar as it relates to the PCS New Brunswick Mines:

 

  (a) From and after January 1, 2016, PCS shall not sell or dispose of any
Potash it produces in the Province of New Brunswick for sale to a purchaser for
ultimate delivery to any destination outside Canada and the United States other
than through Canpotex pursuant to the provisions of the Producer Agreement.

 

  (b) All PCS mines located in the Province of New Brunswick (collectively, the
“PCS New Brunswick Mines”) shall be included in the Producer Agreement and all
such mines together, despite the definition of “Mine” in the Producer Agreement,
shall be considered a single “Mine” for the purposes of the Producer Agreement.

 

  (c) Effective January 1, 2016, the Individual Productive Capacity of the PCS
New Brunswick Mines shall be 750,000 Product Tonnes per annum.

 

  (d) Effective January 1, 2016, PCS’s Aggregate Productive Capacity shall
increase by 750,000 Product Tonnes per annum, representing the Individual
Productive Capacity of the PCS New Brunswick Mines.

 

  (e) Subject to the provisions of paragraph (h) below (governing sale or
transfer of the PCS New Brunswick Mines), neither the Individual Productive
Capacity of the PCS New Brunswick Mines nor PCS’s Aggregate Productive Capacity
insofar as it relates to the PCS New Brunswick Mines shall be subject to any
adjustment pursuant to the provisions of the Producer Agreement, whether under
Article VI, Article VII, Article VIII or otherwise including, without
limitation, as a result of any Major Expansion, New Mine Construction, Disaster
or the suspension of production or closure of any mine of PCS located in the
Province of New Brunswick,

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

  (f) The New Brunswick Provisions set forth herein shall continue for a period
of 10 years from January 1, 2016 through December 31, 2025 (the “Initial Term”),
and shall automatically be renewed for further periods, each for a term of five
years (each a “Renewal Term”), unless PCS provides to Canpotex written notice of
its intention to terminate the New Brunswick Provisions not less than two years
prior to the end of the Initial Term or any Renewal Term, as the case may be, in
which case the New Brunswick Provisions shall terminate at the end of the
applicable term.

 

  (g) Should PCS provide Canpotex with written notice of its intention to
terminate the New Brunswick Provisions in accordance with paragraph
(f) immediately above:

 

  (i) the Individual Productive Capacity of the PCS New Brunswick Mines shall
automatically be reduced to zero Product Tonnes per annum, effective on the
termination date;

 

  (ii) PCS’s Aggregate Productive Capacity shall automatically be reduced by
750,000 Product Tonnes per annum, effective on the termination date;

 

  (iii) the PCS New Brunswick Mines shall no longer be considered a “Mine” for
the purposes of the Producer Agreement, effective on the termination date; and

 

  (iv) the Producer Agreement shall be amended as is necessary to effect such
termination, on such terms and conditions as may be mutually agreed upon by all
the Parties.

 

  (h) Paragraphs 5.09(a), (b) and (c) of the Producer Agreement shall not apply
to the sale or other transfer by PCS of any or all mines which constitute PCS
New Brunswick Mines (a “New Brunswick Disposition”), and in the event and upon
the closing of a New Brunswick Disposition, unless otherwise agreed by all of
the Parties, the New Brunswick Provisions shall immediately terminate, the
Individual Productive Capacity of the PCS New Brunswick Mines shall
automatically be reduced to zero Product Tonnes per annum, the PCS New Brunswick
Mines shall no longer be considered a Mine for purposes of the Producer
Agreement, and PCS’s Aggregate Productive Capacity shall automatically be
reduced by 750,000 Product Tonnes per annum. For greater certainty, paragraph
5.09(d) of the Producer Agreement shall remain in full force and effect and
applicable to the Producer Agreement as amended by this Amending Agreement, and
such provision shall be applicable with respect to any New Brunswick Disposition
falling with the scope of paragraph 5.09(d).

 

3. ACKNOWLEDGMENTS AND AGREEMENTS

 

3.01 The Parties hereby acknowledge and agree that the Aggregate Productive
Capacity (or APC) for each of the Producers is as follows as of January 1, 2016:

 

Agrium Inc.

  –    2,948,029 Product Tonnes per annum

Mosaic Group

  –    10,913,998 Product Tonnes per annum

Potash Corporation of Saskatchewan Inc.

  –    14,788,434 Product Tonnes per annum

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

3.02 The Parties hereby acknowledge and agree that the Mines of the Producers,
and the corresponding Individual Productive Capacity (or IPC) of such Mines, are
as follows as of January 1, 2016:

 

Agrium Vanscoy

  –    3,024,178 Product Tonnes per annum

Mosaic Belle Plaine

  –    2,761,800 Product Tonnes per annum

Mosaic Colonsay

  –    2,598,081 Product Tonnes per annum

Mosaic Esterhazy (K1 and K2)

  –    6,310,052 Product Tonnes per annum

PCS Allan

  –    4,048,450 Product Tonnes per annum

PCS Cory

  –    3,022,356 Product Tonnes per annum

PCS Lanigan

  –    3,452,500 Product Tonnes per annum

PCS Patience Lake

  –    1,049,600 Product Tonnes per annum

PCS Rocanville

  –    3,044,475 Product Tonnes per annum

PCS New Brunswick Mines

  –    750,000 Product Tonnes per annum

 

4. CONSENT

 

4.01 All of the Parties have agreed to enter into these presents in order to
evidence their consent hereto and to be bound hereby and to give effect hereto.

 

5. FURTHER ASSURANCES

 

5.01 Each of the Parties hereby covenants and agrees to be bound by, observe,
perform and do all things and take all actions, steps, proceedings and execute
such further and other assurances, documents and agreements whether under
corporate seal or otherwise as are reasonably necessary or required to fully
implement and give effect to all of the terms and provisions of this Amending
Agreement.

 

6. GOVERNING LAW

 

6.01 This Amending Agreement shall be construed and interpreted in accordance
with the laws of the Province of Saskatchewan and the federal laws of Canada
applicable therein.

 

7. CONFIRMATION

 

7.01 Except as hereinabove specifically amended, all other terms and provisions
of the Producer Agreement are hereby confirmed and ratified and shall remain in
full force and effect in accordance with its terms, and this Amending Agreement
and the Producer Agreement shall be read and construed as one and the same
instrument.

 

8. ENUREMENT

 

8.01 This Amending Agreement shall be binding upon and enure to the benefit of
the Parties, their successors and permitted assigns.

 

9. ASSIGNMENT

 

9.01 The Parties covenant and agree that this Amending Agreement may not be
assigned in whole or in part by any of the Parties, except in accordance with
the terms and provisions of the Producer Agreement applicable to such
assignments.

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

10. SEVERABILITY

 

10.01 It is hereby agreed that, in the event any clause, provision, paragraph,
subparagraph or section of this Amending Agreement is held invalid as contrary
to any statute or regulation or law in that regard by a court of competent
jurisdiction, the invalidity of such shall in no way effect the validity of any
other clause, provision, paragraph, subparagraph or section of this Amending
Agreement and each and every such clause, provision, paragraph, subparagraph or
section of this Amending Agreement shall be severable from each and every other.

 

11. EXECUTION

 

11.01 The Parties hereby covenant and agree that this Amending Agreement may be
executed in counterparts each of which shall be deemed to be an original but all
of which when taken together shall constitute one and the same instrument. This
Amending Agreement, including an executed counterpart of this Amending
Agreement, may be delivered by facsimile, email or functionally equivalent
electronic transmission.

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the Parties have executed this Amending Agreement effective
as of January 1, 2016.

 

CANPOTEX LIMITED Per:   /s/ K.A. Seitz Per:   /s/ T.J. Nieman AGRIUM INC. Per:  
/s/ C.V. Magro Per:   /s/ H. Deans MOSAIC CANADA CROP NUTRITION, LP,
by its general partner, 4379934 CANADA LTD. Per:   /s/ J.C. O’Rourke Per:   /s/
R.N. McLellan POTASH CORPORATION OF SASKATCHEWAN INC. Per:   /s/ J. Tilk Per:  
/s/ S. Dowdle

 

6